TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00553-CV



                                    In re Chad Fenley Davis



                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Chad Fenley Davis sought a writ of mandamus to compel a ruling on his petition for

expunction of records. The Court has received a copy of the order granting the expunction petition,

signed January 5, 2007. The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: February 9, 2007